DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s RCE filed on 09/21/2021.
Claims 1, 3, 5-9, 11, 13-17 and 19 are pending.

Response to Arguments
Applicant’s arguments filed on 09/21/2021 have been fully considered and are persuasive. 
Claims 1, 3, 5-9, 11, 13-17 and 19 are allowed over the discovered prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Balle et al. (US PGPUB 2019/0065260) disclose a method for scaling provisioning of kernel instances in a system as a function of a topology of accelerated kernels include a compute device having a compute engine. The compute engine receives, from a sled, a kernel configuration request to provision a kernel on an accelerator device. The sled is to execute a workload. The kernel accelerates a task in the workload. The compute engine determines, as a function of one or more requirements of the workload, a topology of kernels to service the request. The topology maps data communication between kernels. The compute engine configures the kernel on the accelerator device according to the determined topology.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/Primary Examiner, Art Unit 2193